Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
1.      Restriction to one of the following inventions is required under 35 U.S.C. 121:     

     I.      Claims 16-19, drawn to an AC powered tool including a motor which its actuation is controlled by a second trigger regardless of the state of a first trigger; and an adapter connected to a power cord;  classified in class A01G 3/086.  
 
     II.      Claims 20-24, drawn to a powered garden tool including a first powered card supply power to a motor; a second powered cord connected to a second end of a pole assembly; a motor which its actuation is controlled by a first trigger when the pole is not attached to the powerhead, and it’s actuation is controlled by a second trigger irrespective of the state of a first trigger when the pole is attached to the powerhead; and a pivotable powerhead; classified in class A01G 2003/0461.  

    III.      Claims 25-26, drawn to a method of attaching a pole assembly to a garden tool powerhead including the steps of providing a second powered  classified in class B26D 7/24. 


              The inventions are distinct, each from the other because of the following reasons:

2.       Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, e.g., subcombination I has a separate utility such as it could be used in a powered tool that does have a second powered cord as set forth in invention II. Conversely, subcombination II has a separate utility such as it could be used in a power tool that is not an AC powered tool as set forth in invention I. See MPEP § 806.05(d).  
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional 

3.        Inventions III and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus that does not include an AC powered tool; a motor which its actuation is controlled by a second trigger regardless of the state of a first trigger; and an adapter connected to a power cord. In addition, the apparatus as claimed can be used to practice another and materially different process that does not include the steps of providing a second powered cord connected to a second end of a pole assembly; connecting an electrical an electrical connector to a first power cord; and actuating the motor by the second trigger when a first trigger is in an off position.

 4.        Inventions III and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the process as claimed can be practiced by another and materially different apparatus that does not include a motor which its actuation is controlled by a second trigger irrespective of the state of a first trigger when the pole is attached to the powerhead; and a pivotable powerhead. In addition, the apparatus as claimed can be used to practice another and materially different process that does not include the steps of providing a second powered cord connected to a second end of a pole assembly; connecting an electrical an electrical connector to a first power cord; and actuating the motor by the second trigger when a first trigger is in an off position.

5.      Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
           In this case, the search for each individual invention may overlap but they do not coincide identically throughout. Therefore, the search for the elected invention may not be sufficient for the other non-elected inventions. Therefore, each individual invention includes a different filed of search. In addition, the text and subclass search that might be needed to look for a particular feature in one invention in not sufficient for finding another particular feature in other invention due to their divergent subject matter. In other words, each individual invention with at least a distinct feature has a separate status in the art and requires a different field of search. 

and (ii) identification of the claims encompassing the elected invention. 

7.        The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

8.         Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion
9.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571)272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 57127244483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   




/GHASSEM ALIE/Primary Examiner, Art Unit 3724         
                                                                                                                                                                                              
April 1, 2021